Citation Nr: 1547199	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  07-31 771	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to December 21, 2011 and in excess of 30 percent thereafter for status post-operative right wrist injury with degenerative joint disease (DJD) and removal of the right navicular bone, referred to as a right wrist disability.  

2.  Entitlement to total disability based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran had active duty service from December 1983 to December 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The jurisdiction of the case has been transferred to the San Diego RO as the Veteran submitted a new address and requested transfer.  

The issues were remanded for further development by the Board in August 2011 and September 2013 to obtain records, provide a new notice for TDIU, and to obtain a VA examination.  A review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Prior to December 21, 2011, even considering the Veteran's pain and corresponding functional impairment, his right wrist disability manifested with limitation of motion, but without ankylosis.  

2.  From December 21, 2011, even considering the Veteran's pain and corresponding functional impairment, his right wrist disability manifested with favorable ankylosis of the right wrist in 20 to 30 degrees dorsiflexion, without additional ankylosis in an unfavorable or other than favorable position.  

3.  The impairment caused by the Veteran's service connected disabilities does not render him unable to secure or follow a substantially gainful occupation.  



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent prior to December 21, 2011, and in excess of 30 percent thereafter for a right wrist disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5214, 5215 (2015).

2.  The criteria for TDIU have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.16(a),(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through VCAA letters dated April 2008 and July 2014, the Veteran was informed of the information and evidence necessary to substantiate the claims.  He was also advised of the types of evidence VA would assist in obtaining, as well as his own responsibilities as to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

A VCAA letter to the Veteran was provided prior to the initial unfavorable decision.  In this case, the Veteran was advised of the criteria for rating a disability and those governing effective dates of awards in the April 2008 and July 2014 letters, prior to the most recent adjudication by the RO, which cures any timing deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, VA treatment records, private treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was provided VA examinations or the Board obtained disability benefits questionnaire responses in May 2006, September 2008, December 2011, May 2015, and June 2015.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the examination reports set forth detailed examination findings.  As such, the examination reports are adequate to decide the claims.  Thus, further examination is not necessary regarding the issues on appeal.

Increased Rating - Right Wrist

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In any increased rating claim, different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claims on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran's right wrist disability is rated at 10 percent from December 15, 1987, 100 percent from December 13, 2005, 10 percent from March 1, 2006, and 30 percent from December 21, 2011.  The Board will not consider the period from December 13, 2005 to March 1, 2006 as it is currently rated at the maximum possible level.  Additionally, the Board notes that the Veteran is right hand dominant.  Therefore, the following analysis will only address the rating criteria for a major extremity.   

Limitation of motion of the wrist is rated under Diagnostic Code 5215.  Under that regulation, limitation of the wrist to dorsiflexion less than 15 degrees warrants a 10 percent rating and palmar flexion limited in line with the forearm also warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5215.

Ankylosis of the wrist is rated under Diagnostic Code 5214.  Under that regulation, unfavorable ankylosis of the wrist in any degree of palmar flexion or with ulnar or radial deviation warrants a 50 percent disability rating.  Ankylosis of the wrist in any other position except favorable warrants a 40 percent disability rating.  Favorable ankylosis of the wrist in 20 degrees to 30 degrees dorsiflexion warrants a 20 percent disability rating.  Extremely unfavorable ankylosis of the wrist will be rated as loss of use of hands under Diagnostic Code 5125.  38 C.F.R. § 4.17a.

To receive a disability rating in excess of 10 percent prior to December 21, 2011, the evidence must show ankylosis of the wrist.  Prior to December 21, 2011, the record shows no ankylosis of the wrist.  The May 2006 VA examiner specifically noted no ankylosis.  The examiner noted range of motion findings show dorsiflexion to 45 degrees, palmar flexion to 35 degrees, radial deviation to 15 degrees, and ulnar deviation to 30 degrees.  The September 2008 VA examiner again noted no ankylosis.  At that time, physical examination showed dorsiflexion to 20 degrees and palmar flexion to 30 degrees.  The remaining treatment records show limitation of motion and complaints of pain, but no ankylosis or symptoms that manifest to the same degree.  

Therefore, based on the lack of ankylosis, the Board finds that a disability rating in excess of 10 percent is not warranted for the right wrist prior to December 21, 2011.

To receive a higher disability rating from December 21, 2011, the evidence must show ankylosis of the wrist in any other position, except favorable.  The December 2011 VA examination the examiner noted no ankylosis of either wrist, but then noted favorable ankylosis of the left wrist of 20 to 30 degrees of dorsiflexion.  When asked to clarify, the examiner noted that there was favorable ankylosis of the right wrist of 20 to 30 degrees of dorsiflexion.  A subsequent June 2015 disability benefits questionnaire noted no ankylosis present.  The remaining treatment records do not show ankylosis in any position other than favorable.  

Therefore, based on the lack of ankylosis in any position other than favorable, the Board finds that a disability rating in excess of 30 percent is not warranted for the right wrist from December 21, 2011.

The Board has considered other possibly applicable rating criteria.  Under Diagnostic Code 5210, nonunion of the radius and ulna with flail false joint warrants a 50 percent disability rating.  Under Diagnostic Code 5211, malunion of the ulna with bad alignment warrants a 10 percent disability rating.  Under Diagnostic Code 5212, malunion of the radius with bad alignment warrants a 10 percent disability rating.  Under Diagnostic Code 5213, limitation of supination to 30 degrees or less warrants a 10 percent disability rating and limitation of pronation with motion lost beyond last quarter of arc and the hand not approaching full pronation warrants a 20 percent disability rating.  38 C.F.R. § 4.71a.

The Board finds that the Veteran is not entitled to a separate disability rating under this criteria.  In January 2008, the Veteran had supination to 90 degrees and pronation to 75 degrees.  During the December 2011 VA examination, the examiner noted that the X-rays taken of the wrist do not indicate nonunion or bad alignment of the ulna.  In regards to the radius, the X-ray taken of the wrist does not indicate nonunion or bad alignment.  There is no limitation in pronation and supination of the right wrist.  The May 2015 disability benefits questionnaire stated the same, noting that regarding the ulna, X-ray has made no mention of non-union and there is no bad alignment noted on examination.  X-ray did not show mal-union of radius as well and no bad alignment was again noted on evaluation.  The examiner found no limitation in pronation or supination during the evaluation.

Based on the lack of limitation of supination and pronation and lack of nonunion or malunion of the radius or ulna, the Board finds that a separate disability rating is not warranted under Diagnostic Codes 5210, 5211, 5212, or 5213.

Finally, the Board must also consider entitlement to a separate rating for scars of the right wrist.  The Board notes that the regulations related to the rating of scars were revised effective October 23, 2008. See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.  However, as set forth in the Federal Register, the revised criteria apply to all applications for benefits received by VA on or after the effective date of October 23, 2008. See 73 Fed. Reg. 54,710 (Sept. 23, 2008) unless the claimant specifically requests otherwise, which he did not in this case.  

Accordingly, because the Veteran's claim was received prior to October 23, 2008 and he did not specifically request consideration under the revised criteria, the revised criteria are not for application in this case. 

Under the applicable (earlier) regulations, to receive a disability rating for scars of the wrist, the scar must exhibit one characteristic of disfigurement, be superficial and unstable, or be superficial and painful on examination.  38 C.F.R. §§ 4.118, Diagnostic Codes 7800, 7803, 7804 (2007).  Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are:

Scar is 5 or more inches (13 or more cm.) in length.  
Scar is at least one-quarter inch (0.6 cm.) wide at the widest part.  
Surface contour of scar is elevated or depressed on palpation. 
Scar is adherent to underlying tissue.  
Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  
Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  
Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).

The Board notes that the Veteran's scars were specifically described as not painful or unstable.  During the May 2006 VA examination, the examiner noted that the Veteran's scar was 0.3 cm by 7.5 cm.  It was soft, smooth, with no depression or elevation.  It was superficial with no adherence to underlying tissue, no tissue loss.  It was stable with no ulcerations, no loss of skin covering, no inflammation, and no pain to touch.  The scar was slightly hyperpigmented with no contracture or keloid formation.  The May 2015 and June 2015 examiners noted that the scar was not painful, unstable, or greater than 39 square cm.  

As the evidence does not indicate one characteristic of disfigurement, superficial and unstable scars, or superficial and painful scars on examination.  Therefore, the Veteran is not entitled to a separate compensable disability rating for scars of the right foot.  38 C.F.R. §§ 4.118, Diagnostic Codes 7800, 7803, 7804 (2007).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the current appeal. See 38 U.S.C.A. § 5107(b) (West 2002).

Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2012).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The Board finds that the rating criteria contemplate the Veteran's right wrist disability.  The Veteran's right wrist disability is manifested by pain, limitation of motion, and ankylosis.  These manifestations are contemplated in the applicable rating criteria.  The Board does not find that the Veteran has described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of right wrist symptomatology is consistent with the degree of disability addressed by such evaluations.  Therefore, the rating criteria are adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.   

Finally, the Court has held that entitlement to total disability based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran's entitlement to TDIU was separately adjudicated.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (distinguishing Rice).  The Veteran has asserted that he is unable to work due to his disabilities.  The issue of TDIU is therefore addressed in the analysis below.  


TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In this case, the Veteran is service connected for a right wrist disability at 30 percent disabling, right carpal tunnel syndrome at 10 percent disabling, a left wrist disability at 0 percent disabling, and a history of ocular myasthenia gravis at 0 percent disabling, for a combined total disability rating of 40 percent.  Therefore, the Veteran does not meet the schedular criteria for TDIU.  

In cases where the Veteran does not meet the schedular criteria for TDIU, the Board may consider whether the issue should be referred for extraschedular consideration.  Here, the Veteran's treatment records show that he was gainfully employed throughout the period on appeal.  The Veteran worked as a landscaper and performed other jobs.  He then studied to become a teacher.  Finally, he worked for the Long Beach VA.  

The Veteran was sent a letter asking him to provide records to show his unemployability to include tax returns.  The Veteran did not provide the records.  The Board wishes to emphasize that, "[t]he duty to assist in the "development and adjudication of a claim is not a one way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The evidence of record shows that the Veteran was gainfully employed throughout the period on appeal.  When asked to provide documentation of unemployability, the Veteran did not respond.  

In sum, the Board finds that the evidence does not show that the Veteran's service-connected disabilities manifest to a level that precludes him from obtaining or sustaining substantially gainful employment.  Therefore, referral for extraschedular consideration of TDIU is not warranted and the criteria for TDIU have not been met.




ORDER

Entitlement to a disability rating in excess of 10 percent prior to December 21, 2011 and in excess of 30 percent thereafter for a right wrist disability is denied.  

Entitlement to TDIU is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


